Citation Nr: 0720188	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO. 04-19 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 until 
February 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

Ulcerative colitis was incurred in or aggravated by active 
military service.


CONCLUSION OF LAW

The criteria for a grant of service connection for ulcerative 
colitis have been approximated. 38 U.S.C.A. § 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in September 
2002, January 2005 and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. The March 2006 letter advised the veteran of 
how VA assigns disability ratings and effective dates and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA outpatient treatment records are 
associated with the claims file. Additionally, the veteran 
was afforded a VA examination in connection with his claim 
and provided testimony at a Board hearing. The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide his claim. In fact, in February 2005, the 
veteran indicated he had no additional evidence to submit. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

The Merits of the Claim

The veteran seeks service connection for ulcerative colitis. 
Specifically, in his Notice of Disagreement dated in October 
2002, the veteran reported he had bouts of diarrhea for 
several years prior to his retirement. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has a current diagnosis of ulcerative colitis as 
illustrated by the VA outpatient treatment records. The 
remaining question, therefore, is whether there is evidence 
of an inservice occurrence of an injury or disease and 
medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records fail to reflect any complaints, 
treatment or diagnosis of ulcerative colitis. Service medical 
records do reflect treatment for hemorrhoids in May 1984 and 
March 1993 and document a hemorrhoidectomy in May 1993. 
Additionally, a January 1985 report of medical history 
completed by the veteran indicated a history of stomach, 
liver or intestinal trouble. The examining physician on that 
date noted occasional abdominal discomfort and 
gastroenteritis 2-3 times in the past, not a chronic problem. 

However, other service medical records reported no stomach, 
liver or intestinal problems. For example, periodical and 
annual flying examinations performed from August 1970 until 
September 2001 described the anus and rectum, abdomen and 
viscera and the genital-urinary systems as normal. Similarly, 
reports of medical history completed by the veteran in 
September 1985, July 1987 and November 1996 denied a history 
of frequent indigestion, stomach liver or intestinal trouble 
or piles or rectal disease. During an August 1997 medical 
visit, the veteran denied bowel or bladder dysfunction. 

Post-service medical records reflect the veteran underwent a 
colonoscopy at a VA medical center in October 2001. A pre-
procedure history and physical examination reflected 
complaints of a change in bowel habits during the past year. 
There was no weight loss or rectal bleeding. The abdomen was 
soft, non-tender and bowel sounds were present. 

The October 2001 colonoscopy found endoscopic evidence of 
colitis most severe with erythema, edema and friability and 
ulcerations and exudates in distal rectum and from 30-60 
centimeters. The proximal rectum and sigmoid were spared. The 
cecal cap and terminal ileum appeared normal. There was mild 
edema/erythema from cecum to a distance of 60 centimeters. No 
polyps or other raised lesions were noted. A loss of haustra 
in severely inflamed areas was noted. The impression was rule 
out inflammatory bowel disease verses infectious cause verses 
ischemic (least likely). A biopsy found multiple fragments of 
colonic mucosa with early cryptitis, prominent lymphoid 
follicles and architectural distortion suggestive of 
ulcerative colitis. Subsequent VA medical records reflect 
continued treatment for the ulcerative colitis and symptoms 
of increased bowel movements and excessive gas and bloating 
but fail to express an opinion as to the etiology of the 
colitis.

During a November 2002 VA outpatient treatment visit, the 
veteran complained of increased frequency and loose stool. He 
denied blood or abdominal pain. He reported medication 
resulted in rapid improvement. The impression was ulcerative 
colitis, in remission. An addendum to that note by the 
physician who performed the October 2001 colonoscopy 
reflected an opinion as to the symptoms and diagnosis. 
Specifically, the physician related the veteran had indicated 
bouts of diarrhea since 1992 and at that time did not think 
this was significant and did not see a physician until 1995. 
Since 1995, the veteran reported bouts of diarrhea; however, 
multiple physicians informed him the diarrhea was not serious 
and he was encouraged to make dietary changes. The veteran 
had an October 2001 colonoscopy which showed chronic colitis, 
most compatible with ulcerative colitis. Based on the 
reported history and October 2001 colonoscopy, the physician 
indicated the veteran most likely had ulcerative colitis 
which was symptomatic on and off since 1992. Based on the 
colonoscopy of October 2001 showing chronic colitis it was 
the physician's opinion that the veteran had chronic colitis 
and based on the reported symptoms he indicated it probably 
dated back to the 1990s. 

Most significantly, in his Notice of Disagreement, the 
veteran explained he had bouts of diarrhea for years; 
however, he treated the occurrences as simple attacks of 
diarrhea and was not aware there could be a more serious 
cause for the symptoms. He related he served overseas from 
1992 until 1997 and did not have access to an Army medical 
facility until 1996 or 1997. He explained he first sought 
treatment around 1996 and was told the symptoms were dietary 
related, but no diagnostic tests were performed. 
Additionally, while stationed in El Salvador in 1997, the 
veteran reported seeing an Army doctor who indicated the 
veteran may have a "nervous stomach" and recommended 
further dietary changes. The veteran explained his symptoms 
progressed during 1998 and 1999 and included abdominal pain. 
He indicated that he requested a colonoscopy during his first 
VA outpatient treatment visit after his retirement in 2001 
but he could not undergo the procedure until October 2001. 

"Competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience." Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person." 38 C.F.R. § 3.159(a)(2); Bruce v. West, 11 Vet. App. 
405, 410-11 (1998). As such, the symptoms of constant 
diarrhea and abdominal pains cited by the veteran fall within 
the purview of observable symptomatology which the veteran is 
competent to testify about.

Furthermore, parts of the veteran's statement have been 
corroborated. For example, the initial post-service VA 
outpatient treatment record dated in February 2001 noted the 
veteran would be scheduled for a routine colonoscopy. Records 
dated in April 2001 indicated the veteran was scheduled for a 
colonoscopy in October 2001. These records support the 
veteran's assertion that he requested a colonoscopy during 
his first visit. Similarly, the veteran's Form DD 214 
reported over 10 years of foreign service, a finding 
consistent with the veteran's reported continuous service 
overseas from 1992 until 1997. Given this corroboration, the 
Board finds the veteran's reported history to be credible.

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of balance. In this 
matter, the Board is of the opinion that this point has been 
attained. While there are few service medical records 
reflecting complaints or treatment, there is also evidence of 
continued symptomatology. As explained above the veteran is 
competent to provide lay evidence in reporting symptoms such 
as diarrhea. Thus, because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied, and service connection will be granted for 
ulcerative colitis. Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 


ORDER

Service connection for ulcerative colitis is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


